Case 1:17-cv-00305-KD-N Document 81 Filed 08/29/19 Page 1 of 4                           PageID #: 477



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

PHILLIP HILL, AIS #240562,                       )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )               Civil Action No.
                                                 )               1:17-cv-305-KD-N
JEFFERSON DUNN, et al.,                          )
                                                 )
       Defendants.                               )


                                  TERRY EDWARDS’ ANSWER

       COMES NOW Defendant, Terry Edwards, by and through undersigned counsel, and

responds to the Plaintiff’s complaint as follows:

       1.        Defendant denies each and every material allegation and demand strict proof

thereof.

       2.        Holman Correctional Facility (“Holman”) maintains a penological interest in

conducting searches of inmate dormitories to prevent assaults among inmates, ensure staff and

officer safety, and to prevent the use and trade of contraband.

       3.        Holman maintains a penological interest in subduing inmates who are

unresponsive or defiant to orders while a Correctional Emergency Response Team (“CERT”)

searches their living quarters for contraband.

       4.        Defendant denies violating Plaintiff’s constitutional rights and demand strict

proof thereof.

       5.        Plaintiff’s complaint fails to state any claim upon which relief can be granted.

       6.        Plaintiff has failed to allege facts sufficient to support a failure to protect claim.
Case 1:17-cv-00305-KD-N Document 81 Filed 08/29/19 Page 2 of 4                        PageID #: 478



         7.    Plaintiff has failed to allege facts sufficient to support a deliberate indifference

claim.

         8.    Plaintiff has failed to allege facts sufficient to support an excessive force claim.

         9.    Plaintiff has failed to allege facts sufficient to support a failure to provide medical

treatment claim.

         10.   Plaintiff has failed to allege facts sufficient to support an assault and battery claim

under state law.

         11.   Plaintiff has failed to sufficiently plead any issues with particularity.

         12.   This Court lacks jurisdiction as Defendant is immune from suit.

         13.   The Defendant is immune in his official capacity by virtue of sovereign

immunity.

         14.   The Defendant asserts absolute immunity under the Sovereign Immunity

provision of the Alabama Constitution to the Plaintiff’s state law claims for relief.

         15.   The Defendant is immune from liability in regard to any alleged state law claims

based on state-agent immunity and/or discretionary function immunity.

         16.   The Defendant asserts that he is absolutely immune from suit under the Eleventh

Amendment to the Constitution.

         17.   Any individual capacity claims are barred by virtue of qualified immunity.

         18.   Defendant denies that the Plaintiff/inmate is entitled to damages or any other

relief requested.

         19.   The Defendant is not liable for the claims asserted in the Plaintiff’s complaint.

         20.   The Plaintiff has failed to mitigate his damages.




                                                  2
Case 1:17-cv-00305-KD-N Document 81 Filed 08/29/19 Page 3 of 4                     PageID #: 479



          21.   Plaintiff is generally not entitled to be awarded punitive damages relating to any

claims against the Defendant.

          22.   Any award of punitive damages in this case against the Defendant would violate

their constitutional rights under the United States and Alabama Constitution.

          23.   Plaintiff is not entitled to punitive damages because Defendant did not engage in

any conduct with malice or reckless indifference to the Plaintiff’s alleged federally protected

rights.

          24.   Defendant asserts that the Plaintiff’s claims for compensatory and punitive

damages are limited by the statutory caps set forth in 42 U.S.C. § 1981(a).

          25.   Defendant reserves the right to assert additional defenses as discovery progresses.

                                              Respectfully submitted,

                                              STEVEN MARSHALL
                                              ATTORNEY GENERAL

                                              By:

                                              /s/ Bettie J. Carmack
                                              Bettie J. Carmack
                                              ASSISTANT ATTORNEY GENERAL
                                              Attorney for Defendant Terry Edwards
                                              Office of the Attorney General
                                              501 Washington Avenue
                                              Montgomery, Alabama 36130-0152
                                              Phone: 334-353-5305
                                              bcarmack@ago.state.al.us




                                                 3
Case 1:17-cv-00305-KD-N Document 81 Filed 08/29/19 Page 4 of 4               PageID #: 480



                              CERTIFICATE OF SERVICE

       I hereby certify that I have on this the 29th of August 2019, electronically filed the

foregoing with the Clerk of Court using the CM/ECF system and I further certify that I have

mailed a copy of the foregoing to the following non-CM/ECF participants:

                                 Phillip Hill, AIS #240562
                              Limestone Correctional Facility
                                  28779 Nick Davis Rd
                                    Harvest, AL 35749

                                                  /s/ Bettie J. Carmack
                                                  Bettie J. Carmack
                                                  ASSISTANT ATTORNEY GENERAL




                                              4
